Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER .
    Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
    303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
    corrections@akcourts.gov.



            THE SUPREME COURT OF THE STATE OF ALASKA

STATE OF ALASKA, WORKERS’    )
COMPENSATION BENEFITS        )                    Supreme Court No. S-17918
GUARANTY FUND,               )
                             )                    Alaska Workers’ Compensation
               Appellant,    )                    Appeals Commission No. 15-029
                             )
     v.                      )                    OPINION
                             )
VIRGIL A. ADAMS, MICHAEL A. )                     No. 7624 – October 7, 2022
HEATH d/b/a O&M ENTERPRISES, )
and MICHAEL A. HEATH TRUST, )
                             )
               Appellees.    )
                             )


            Appeal from the Alaska Workers’ Compensation Appeals
            Commission.

            Appearances: Siobhan McIntyre and Kimberly D. Rodgers,
            Assistant Attorneys General, Anchorage, and TregR. Taylor,
            Attorney General, Juneau, for Appellant. Charles W. Coe,
            Law Office of Charles W. Coe, Anchorage, for Appellee
            Virgil A. Adams. No appearance by Appellees Michael A.
            Heath Trust and Michael A. Heath d/b/a O&M Enterprises.

            Before: Winfree, Chief Justice, Maassen, Carney, and
            Henderson, Justices. [Borghesan, Justice, not participating.]

            CARNEY, Justice.
I.     INTRODUCTION
              The Alaska Workers’ Compensation Act does not allow compensation for
an injury proximately caused by the injured employee’s intoxication. The Alaska
Workers’ Compensation Board decided that a carpenter who admitted using alcohol and
cocaine before his injury had a compensable disability because it determined the accident
would have happened regardless of his drug and alcohol use.                The Workers’
Compensation Benefits Guaranty Fund, which is responsible for payment if an employer
defaults, appealed, arguing that the employee’s intoxication barred compensation. The
Workers’ Compensation Appeals Commission affirmed the Board’s decision because
substantial evidence supported it. We affirm the Commission’s decision.
II.    FACTS AND PROCEEDINGS
              This is the second appeal stemming from Virgil Adams’s 2011 work-related
accident; we remanded the case to the Commission to consider the Fund’s intoxication-
defense appeal, which the Commission had not considered.1 Facts are taken from our
earlier decision, with additional details relevant to the intoxication issue drawn from the
record.
              Adams fell about 30 feet while attempting a roof repair on Michael Heath’s
rental property after cribbing underneath a ladder he was using gave way.2 Adams is
now permanently and totally disabled.3 Adams admitted drinking beer and using cocaine




       1
            Adams v. State, Workers’ Comp. Benefits Guar. Fund, 467 P.3d 1053,
1055, 1064 (Alaska 2020).
       2
              Id. at 1057.
       3
              Id. at 1055, 1057.
                                            -2-                                       7624
before the accident.4 He testified that Heath supplied the cocaine, and Adams described
the job site as “a revolving frat house,” with beer readily available on site. 5 He
acknowledged that he had not inspected the cribbing before climbing the ladder.6
             Neither Heath nor the trust that owned the property had workers’
compensation coverage.7 Adams filed a workers’ compensation claim and later joined
the Fund as a party to the claim; the Fund controverted benefits based on Adams’s
intoxication.8 During litigation the Fund raised additional defenses, and the Board held
one hearing on all of them.9 The Fund presented testimony from “a doctor certified to
review drug and alcohol tests,”10 Dr. Andris Antoniskis. Adams called as a witness the
paramedic who treated him at the job site.
             The paramedic testified that Adams admitted having three beers, but that
he did not think Adams looked intoxicated. The paramedic did not observe bloodshot
eyes and said Adams was not slurring his speech. The paramedic was concerned about
Adams’s alcohol consumption because of alcohol’s interaction with pain medication the
paramedic planned to administer. He gave Adams a small amount of medication. After


      4
             Id. at 1057.
      5
             Id. at 1056-57.
      6
             Id. at 1057.
      7
             Id. at 1055.
      8
             Id. at 1057; see AS 23.30.235(2) (disallowing compensation for injury
“proximately caused by intoxication of the injured employee or proximately caused by
the employee being under the influence of drugs unless the drugs were taken as
prescribed by the employee’s physician”).
      9
             Adams, 467 P.3d at 1057.
      10
             Id.
                                             -3-                                   7624
seeing no adverse interaction, he administered more of the medication shortly afterward.
Emergency room records showed that Adams had alcoholon his breath when he arrived;
a blood test taken at 6:01 p.m. showed an alcohol level of 49 milligrams per deciliter.11
A urine drug screen was positive for cocaine but no other drug.
                Dr. Antoniskis wrote two reports based on records made available to him.
His March 2013 report did not reach useful conclusions because he had little
information. With respect to the positive test for cocaine, Dr. Antoniskis said there was
“no way to determine impairment based on a urine drug test alone.” He indicated the
only inference he could make from the information he had was “that the cocaine was
used somewhere within 48 to 72 hours” of urine sample collection. The information
provided about the alcohol screening was equally scant: “no units of measure[,] . . . time
of collection, . . . []or manner of collection” accompanied the report. Dr. Antoniskis’s
first report nonetheless concluded Adams would have had “some degree of impairment”
from alcohol.
                Dr. Antoniskis’s July 2015 addendum had more specific conclusions about
alcohol use because he had more records available. He estimated that Adams would
have had a blood alcohol level of 71.5 milligrams per deciliter at the time of the accident
and that with this level of blood alcohol Adams “would have had impairment of balance
and speech, reaction time, and judgment.” The addendum did not address cocaine use.
Dr. Antoniskis “fe[lt] that Mr. Adams’[s] injuries [were] in large part due to his
impairment,” but aside from general statements about increased risk, he did not explain
this conclusion.
                Dr. Antoniskis testified at the hearing, giving more detail about both

       11
             The amount is equivalent to a breath alcohol measurement of .049. Cf.
AS 28.35.030(a)(2) (setting out prohibited levels of .08 for operating motor vehicles in
both blood and breath units).
                                            -4-                                       7624
cocaine use and calculations of blood alcohol level. He indicated that “the effects of
cocaine typically last about 20 or 30 minutes from the standpoint of causing stimulation
and agitation” and that mixing alcohol and cocaine “would certainly impair somebody’s
judgment more.” He said that a person’s “judgments and alertness could be impacted
mixing the two together” and — specifically about Adams — that using cocaine
“certainly could have had an impact also on his level of impairment and judgment.”
When asked whether Adams’s intoxication could “have impaired his judgment regarding
safety precautions like checking the ladder,” Dr. Antoniskis agreed that “[t]here’s a very
good probability that the alcohol and the cocaine use would have had a negative effect
on the judgment of not checking that.”
             On cross-examination Adams made the point that Dr. Antoniskis did not
know when Adams actually consumed the alcohol, which could affect blood alcohol
calculations. Dr. Antoniskis said alcohol will not show up in a blood test until it has
been absorbed through the digestive system, which happens within 60 minutes of
ingestion. Dr. Antoniskis’s calculation assumed Adams’s blood alcohol level had been
falling the entire time period from the accident to the blood draw in the hospital, but he
acknowledged that he did not know when Adams had his last drink. This raised the
question whether Adams’s blood alcohol level might have peaked later than Dr.
Antoniskis assumed. Dr. Antoniskis said that he had nothing to show whether Adams
had developed a tolerance for alcohol and testified that nothing in the EMT records
showed that Adams was intoxicated when first responders attended to him.
             In its closing argument the Fund emphasized testimony about intoxication,
but it did not discuss how intoxication proximately caused the injuries. Its prehearing
memorandum had one paragraph about proximate cause and Adams’s intoxication,
which offered several short arguments about causation without focusing on one.
             The Board rejected all of the Fund’s defenses, including the intoxication

                                           -5-                                       7624
defense, in an interlocutory decision. The Board found Adams credible. The Board
summarized Dr. Antoniskis’s testimony as extrapolating that Adams’s “blood alcohol
level was .071 at the time of the injury” even though Dr. Antoniskis conceded that “he
had no way of knowing when [Adams] drank his last beer, or the strength of the beers.”
The Board characterized Dr. Antoniskis’s testimony about “the level of impairment
caused by” Adams’s cocaine use as “less certain,” saying that Dr. Antoniskis “was
unable to give a concise opinion on that point.”
             The Board listed factors that Dr. Antoniskis agreed might have affected
Adams’s intoxication level; noted that “Dr. Antoniskis could not say with certainty
whether [Adams’s] blood alcohol level was still rising at the time his blood was drawn,
or had begun to decline”; and called Dr. Antoniskis’s “opinion on . . . [Adams’s] level
of impairment . . . , at best, an educated guess.” Based on its own experience, judgment,
and observations, the Board found that different people “experience different levels of
impairment from consuming the same number of alcoholic drinks, depending on
tolerance,” with some “unable to . . . complete tasks requiring motor skills, while others
might perform with little or no visible impairment.” The Board found that “intoxication
was not the reason for the fall” because the fall resulted from the cribbing giving way.
             In its analysis, the Board said there was “no evidence alcohol or drug
impairment played any role in the failed cribbing” that caused the fall and that there was
“no logical connection.” As a result, the Board thought Dr. Antoniskis’s opinions were
not dispositive, and it gave those opinions less weight. The Board decided “[t]he weight
of the evidence supports a conclusion that loose cribbingsupportingthe ladder gave way,
which would have caused anyone to fall” and concluded that intoxication was not a
proximate cause of Adams’s accident.
             In June 2017 the Board issued its finaldecision, concluding that Adams was
entitled to most of the compensation benefits he sought and that Heath, or the Fund if

                                           -6-                                       7624
Heath defaulted, was entitled to an offset for Social Security disability benefits.
              The Fund revived an appeal it had filed after the interlocutory decision
about the affirmative defenses, setting out two grounds for appeal: (1) whether Heath
and his company were engaged in a business or industry and thus were employers; and
(2) whether Adams’s intoxication proximately caused his injuries.12
              The Commission reversed the Board’s decision about Heath’s status as an
employer but declined to address the intoxication issue because that reversal made the
issue moot.13 Adams appealed to us; we reversed the Commission’s decision and
remanded the case to the Commission so it could consider the intoxication issue.14
              On remand the Commission, in a divided decision, affirmed the Board’s
decision that Adams’s injury was not proximately caused by intoxication, concluding
that substantial evidence in the record supported the Board’s determination.          The
Commission set out the presumption analysis applicable in intoxication cases15 and
agreed with the Board that Adams had attached the presumption his injury was not
proximately caused by intoxication. It also agreed that the Fund had rebutted the
presumption with Dr. Antoniskis’s testimony and other medical evidence.
              The Commission first considered whether “the [l]egislature . . . intended


       12
              Adams, 467 P.3d at 1059.
       13
              Id. at 1059-60.
       14
              Id. at 1064.
       15
              The Commission previously set out a framework for what it called negative
presumptions in AS 23.30.120(a), requiring an employer to provide substantial evidence
to rebut the presumption that the injury was not proximately caused by the employee’s
intoxication. See Marsh Creek, LLC v. Benston, AWCAC Dec. No. 101, at 20 (Mar. 13,
2009), https://labor.alaska.gov/WCcomm/memos-finals/D_101.pdf (setting out
framework in intent-to-injure case).
                                            -7-                                       7624
intoxication alone to be a complete defense to a work injury” and decided the legislature
had not intended to deny a claim simply because the employee was intoxicated. The
Commission relied on the statutory language and Parris-Eastlake v. State, Department
of Law16 to conclude that AS 23.30.235(2) requires both that the employee be impaired
by alcohol or drugs (or both) and that the employee’s impaired condition be “the
proximate cause of the injury.” After noting that it was bound by the Board’s credibility
determinations and the weight the Board gave the evidence, the Commission concluded
that substantial evidence in the record supported the Board’s decision because the Board
determined the accident happened when the cribbing gave way, which was supported by
Adams’s credible testimony.
              The Commission discounted the Fund’s argument that “Adams would not
have been on the roof nor fallen from the ladder absent his alcohol and cocaine use.”
Acknowledging Adams’s testimony that he did not check the cribbing before he climbed
the ladder, the Commission observed there was no evidence he would have checked it
if he had been sober. Additionally there was no “evidence that the ladder slipped for any
other reason than the loose cribbing.”
              The dissent would have remanded the case to the Board so that it could
“reassess” its decision and explain in more detail its conclusion that the cribbing and not
Adams’s intoxication “was the cause of the accident.” The dissent’s “assessment of the
facts” led it to conclude that Adams “was impaired to a degree that would affect his
judgment and balance, and that his impairment would have been the primary, or
proximate cause, to the circumstances that led to his . . . injuries.”
              The Fund appeals.




       16
              26 P.3d 1099 (Alaska 2001).
                                            -8-                                       7624
III.   STANDARD OF REVIEW
             In an appeal from the Commission, we review the Commission’s decision
and not the Board’s.17 We review de novo the Commission’s legal conclusion that
substantial evidence supports the Board’s factual findings by “independently reviewing
the record and the Board’s factual findings.”18 “Substantial evidence is such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.”19
“Whether the quantum of evidence is substantial is a question of law.”20 “Whether the
[B]oard made sufficient findings is a question of law that we review de novo.”21
IV.    DISCUSSION
       A.    The Commission Correctly Concluded That Substantial Evidence In
             The Record Supported The Board’s Decision.
             The Alaska Workers’ Compensation Act prohibits compensation for an
injury “proximately caused by intoxication of the injured employee” or “by the employee
being under the influence of drugs.”22 In Parris-Eastlake, which involved drug use, we
concluded that
             for an injury to be “proximately caused by the employee
             being under the influence of drugs” within the meaning of


       17
             Alaska Airlines, Inc. v. Darrow, 403 P.3d 1116, 1121 (Alaska 2017).
       18
            Humphrey v. Lowe’s Home Improvement Warehouse, Inc., 337 P.3d 1174,
1178 (Alaska 2014).
       19
             Id. at 1179 (quoting DeYonge v. NANA/Marriott, 1 P.3d 90, 94 (Alaska
2000)).
       20
             Id.
       21
              Pietro v. Unocal Corp., 233 P.3d 604, 611 (Alaska 2010) (alteration in
original) (quoting Leigh v. Seekins Ford, 136 P.3d 214, 216 (Alaska 2006)).
       22
             AS 23.30.235(2).
                                          -9-                                      7624
             subsection .235(2), the employee must be “under the
             influence of drugs” in the sense that the employee’s mental
             or physical faculties must be impaired by use of drugs, and
             the employee’s impaired condition must proximately cause
             the injury.[23]
We relied on Board decisions about intoxication to interpret the statute.24
             The Act contains a related presumption, providing in pertinent part:
                    In a proceeding for the enforcement of a claim for
             compensation . . . it is presumed, in the absence of substantial
             evidence to the contrary, that . . . the injury was not
             proximately caused by the intoxication of the injured
             employee or proximately caused by the employee being
             under the influence of drugs unless the drugs were taken as
             prescribed by the employee’s physician.[25]
An employer has the burden of proving an affirmative defense in a workers’
compensation case.26 The Fund acknowledges it had the burden of provingthat Adams’s
injury was proximately caused by his intoxication. Because two factors — intoxication
and proximate cause — must be shown, if the Board concluded the Fund failed to prove
either factor, the Board could reject the defense. The Commission therefore correctly
determined that denying Adams compensation for a work-related injury required finding
both that Adams was intoxicated and that the intoxication proximately caused the injury.
             The Fund asserts the Commission “narrowed the definition” of proximate


      23
             26 P.3d 1099, 1104 (Alaska 2001) (emphasis added).
      24
             Id. at 1103-04.
      25
             AS 23.30.120(a)(3).
      26
             Anchorage Roofing Co. v. Gonzales, 507 P.2d 501, 504 (Alaska 1973); see
also Egemo v. Egemo Constr. Co., 998 P.2d 434, 438 (Alaska 2000) (holding that
employer had burden of proof “to establish the affirmative defense of failure to file a
timely claim”).
                                          -10-                                      7624
cause, but the Commission never attempted to define the term. The Fund sets out the
legal standard for proximate cause we articulated in State v. Abbott, which requires a
showing that “but for” an act or omission “the accident would not have happened” and
that the act or omission “was so important in bringing about the injury that reasonable
[people] would regard it as a cause and attach responsibility to it.”27 Adams does not
dispute this definition of proximate cause but contends that proximate cause is a question
for the trier of fact. We therefore evaluate the evidence using the legal standard from
Abbott.
              The Fund argues that the Commission applied the law too stringently to the
facts of the case and that the evidence detracting from the Board’s decision is so
disproportionate to the evidence supporting it as to make the evidence supporting the
decision not substantial. The Fund’s main theory of causation on appeal28 has been that
Adams was intoxicated so that his judgment was impaired when he began the roof repair.
It asserts that his impaired judgment caused him to fail to inspect the cribbing closely
before using the ladder. In its brief before us the Fund amplifies the cribbing’s potential
danger by discussing weather conditions, which it implies would have increased the
likelihood of instability. We agree with Adams that the Fund’s theory necessarily
assumes the cribbing’s weakness was apparent or observable before the collapse because
otherwise inspecting the cribbing would have had no effect on the accident. The Fund
tries to cast doubt on findings underpinning the Board’s analysis, including a suggestion
that Adams in fact lost his balance, and asserts the Board needed to make more explicit


       27
              State v. Abbott, 498 P.2d 712, 727 (Alaska 1972).
       28
            The Fund did not clearly set out a specific causation analysis before the
Board. The Fund’s argument merely set out information about the weather, the pitch and
composition of the roof, testimony about inspecting the cribbing, and a reference to
Adams’s experience in construction and safety precautions.
                                           -11-                                       7624
findings about Adams’s intoxication. Adams emphasizes the Board’s findings, its
authority to weigh evidence and determine credibility, and the factual nature of
proximate cause determinations to argue that substantial evidence supports the Board’s
decision.
              1.     The Board was entitled to give Dr. Antoniskis’s testimony little
                     weight.
              The Fund contends the Commission erroneously failed to reverse the
Board’s decision to discount Dr. Antoniskis’s testimony. Characterizing the testimony
as “unequivocal and supported by medical evidence,” the Fund maintains the Board
“mischaracterize[d]” the testimony and discounted it solely because the Board saw the
testimony as uncertain. Adams responds that the Board properly evaluated the evidence
and that the Commission followed the statute when reviewing the Board’s findings.
              As Adams notes, Dr. Antoniskis did not give an opinion about proximate
cause. He gave an opinion about Adams’s blood alcohol level at the time of the accident
and said that level would affect his judgment. Dr. Antoniskis added that using cocaine
as Adams described would, in combination with the alcohol, have a further negative
impact on Adams’s judgment. The Board decided, in light of its finding that the
cribbing’s failure caused the accident, that Dr. Antoniskis’s opinion about Adams’s
intoxication level was “not dispositive” and gave it “less weight.” We see nothing
erroneous in this analysis.
              The Fund’s assertions about the clarity and certainty of Dr. Antoniskis’s
opinions gloss over Adams’s and the Board’s questions about the assumptions
underlying those opinions. To estimate Adams’s alcohollevel at the time of the accident,
Dr. Antoniskis used known facts — the approximate time of the accident and the time
and results of the blood test — but also made assumptions. From hospital and
emergency response records, Dr. Antoniskis knew about 90 minutes passed between the


                                          -12-                                     7624
911 calland the blood test. Dr. Antoniskis admitted he did not know when Adams drank
the alcohol or had his last drink, but he assumed Adams’s blood alcohol was falling the
entire time period between the accident and the blood test, indicating it had peaked at the
time of or prior to the accident.
              Dr. Antoniskis testified that alcohol cannot be measured by a blood test
until it has been absorbed through the digestive system, which can take up to 60 minutes
but more typically takes 45 to 50 minutes. His assumption that Adams’s blood alcohol
had peaked by the time of the accident thus appears to rest on an additional assumption
about when Adams drank because otherwise there is no way to know whether the alcohol
had been absorbed and was causing impairment at the time of the fall.29 The Fund
acknowledges there is no evidence about either when Adams consumed the three beers
he reported drinking or how fast he drank them. As a result, the Fund’s reliance on Dr.
Antoniskis’s statement that Adams’s blood alcohol level had peaked by the time the
blood was drawn is unavailing; the level needed to have peaked at the time of the
accident for the calculation to be accurate. Adams testified he was “on [his] third” beer
when he climbed the ladder. The Board could infer from this testimony that Adams
continued to drink while he was working.
              The Fund attempts to shift to Adams the burden of providing additional


       29
              We agree with the Fund that the Board incorrectly wrote that Dr. Antoniskis
could not say whether Adams’s blood alcohol level “was still rising at the time his blood
was drawn.” No evidence suggested that Adams consumed alcohol in the 90 minutes
between the accident and the blood draw. In light of Dr. Antoniskis’s testimony that
alcoholis absorbed within 60 minutes of consumption, the absence of evidence of further
alcohol consumption indicates Adams’s blood alcohol level had peaked by the time of
the blood draw. But this error does not undermine the Board’s analysis. Dr. Antoniskis
could not say with certainty whether the blood alcohol level had peaked at the time of the
accident, even though he assumed this to be the case and that assumption was
fundamental to his calculation.
                                           -13-                                       7624
evidence about his alcohol consumption by contending no evidence supports the
possibility that Adams drank three beers in rapid succession immediately before climbing
toward the chimney. But the Fund, not Adams, had the burden of proving the affirmative
defense it was asserting,30 and nothing in the record supports the Fund’s theory. The
Fund deposed Adams twice and cross-examined him at the hearing, so the Fund had
ample opportunity to elicit this important information from Adams.
              Absent a more detailed time line of the day’s events or a more
particularized opinion about how Adams’s intoxication resulted in his injury, the Board
could reasonably give less weight to Dr. Antoniskis’s testimony. The Commission
appropriately accepted the Board’s assessment and the weight the Board assigned to the
opinion.
              2.     The Commission correctly deferred to the Board’s assessment
                     of witness credibility.
              The Fund sets out facts and inferences favorable to its position and
concludes that based on those favorable facts and inferences “a reasonable person would
consider Mr. Adams’s intoxication a cause of his injury.” But this is not the standard we
use to evaluate whether substantial evidence supported the Board’s decision. We
consider whether facts exist in the record that support the Board’s decision; we do not
choose between competing inferences because the legislature has given the Board
authority to determine witness credibility and to weigh evidence.31 A Board finding
“concerning the weight to be accorded a witness’s testimony . . . is conclusive even if the




       30
              Anchorage Roofing Co., 507 P.2d at 504.
       31
              See Brown v. Patriot Maint., Inc., 99 P.3d 544, 548 (Alaska 2004).
                                           -14­                                       7624
evidence is conflicting or susceptible to contrary conclusions.”32 “The [B]oard has the
sole power to determine the credibility of a witness.”33 The Board’s credibility
determinations are binding on the Commission,34 as the Commission recognized.
              Here the Board found Adams credible. Based on this credibility finding,
the Board decided Adams did not lose his balance or slip but that the cribbing’s failure
caused the ladder to fall, which in turn caused Adams to fall. The Board found:
“Although [Adams] had alcohol and cocaine in his system at the time he fell from the
ladder, intoxication was not the reason for the fall. Loose cribbing supporting the ladder
gave way, which caused [Adams] to fall and would have caused anyone to fall.” In
essence the Board decided that Adams’s alcohol and drug use was not a “but for” cause
of the accident because the loose cribbing would have given way and caused anyone on
the ladder to fall, intoxicated or not.
              The Fund asserts that this finding “strains logic” and is “arbitrary and
unreasonable,” largely because the finding rests on Adams’s testimony. Adams responds
that “equipment can break causing a worker to be injured regardless of what is in their
system” and points out that inspection does not always reveal defects that lead to
accidents. The Board’s finding that Adams was credible supports its decision because
the failure of the ladder’s support on an uneven surface would cause the ladder to
collapse no matter who was on it.
              The accident was unwitnessed for the most part, so credibility played an
important role in the Board’s decision. Other testimony about the accident does not


       32
              AS 23.30.122.
       33
              Id.
       34
            AS 23.30.128(b); Sosa de Rosario v. Chenega Lodging, 297 P.3d 139, 146
(Alaska 2013).
                                           -15-                                      7624
contradict the Board’s conclusion. One person inside the house at the time of the
accident testified that he saw “a ladder flying off the roof and Virgil[] bouncing off the
porch.” Another worker indicated that it looked to him as though the cribbing had given
way based on his observation of the cribbing after the fall. Heath provided contradictory
testimony during the litigation and gave only vague information about the day of the
accident, claiming not to know why Adams was at his house.35 Even if the Board could
have reached other conclusions based on different inferences, the Board could also
reasonably reach the conclusion it did based on the evidence before it. On appeal “[w]e
should not ‘ “reweigh the evidence or choose between competing inferences,” but [we
should] simply determine whether such evidence exists.’ ”36 In this case evidence
supporting the Board’s decision does exist, and that evidence is substantial. We thus see
no error in the Commission’s conclusion that substantial evidence supported the Board’s
decision.
             3.     The Board’s findings aboutAdams’s impairment were adequate.
             The Fund argues separately that the Board’s findings about Adams’s
impairment were inadequate. The Commission concluded that “Adams was undoubtedly
impaired by the use of alcohol and cocaine” and that substantial evidence supported a
finding that “the ladder slipped and [Adams] fell due to the loose cribbing giving way.”
We see nothing erroneous in the Commission’s conclusions. The Board’s findings about
how the accident happened decreased the need for detailed findings about Adams’s
impairment level because as the Board conceptualized the accident, Adams’s impairment
was not a but-for cause of the cribbing’s failure. As the Commission wrote, “[N]o one

      35
            Adams v. State, Workers’ Comp. Benefits Guar. Fund, 467 P.3d 1053, 1058
(Alaska 2020).
      36
              Cowen v. Wal-Mart, 93 P.3d 420, 424 (Alaska 2004) (second alteration in
original) (quoting Steffey v. Mun. of Anchorage, 1 P.3d 685, 689 (Alaska 2000)).
                                           -16-                                      7624
presented any evidence that the ladder slipped for any other reason than the loose
cribbing.”
              The causation chain the Fund posits relies on an assumption that Adams’s
intoxication was the reason he failed to inspect the cribbing. The Commission correctly
observed that it was unclear whether Adams would have inspected the cribbing had he
been sober.37 And the Commission noted Adams’s testimony that “he had been on the
ladder several times since he first placed the cribbing and the ladder had been fine.”
              Finally, the Fund relies on Adams’s testimony to argue that he admitted he
should have checked the cribbing and that this “admission” showed that intoxication led
to his failure to inspect the ladder. But the record does not support the broad reading the
Fund gives the testimony. When asked whether he “usually check[ed] the cribbing on
the ladder,” Adams answered, “For your safety, yes, you should.” Adams admitted in
his deposition not checking the cribbing on the day of the accident, adding, “I should
have, would have, could have — wish I would have, could have a lot of things.” At the
hearing, he repeated this, saying, “I could have, should have, would have. There’s many
different things that we could have done differently.” But he also testified that “visibly,
[the cribbing] looked fine.” This equivocal testimony, which also suggests regret, does
not support the Fund’s assertion that Adams’s testimony is consistent with its causation
theory.
              We conclude that the Board made adequate findings and the Commission
correctly determined that substantial evidence in the record supported the Board’s

       37
              Workers’ compensation benefits are awarded without regard to fault, so
neither the employer’s nor the employee’s failure to follow safety rules takes an accident
outside of the Act. See Burke v. Raven Elec., Inc., 420 P.3d 1196, 1207 (Alaska 2018)
(affirming Board decision not to consider Alaska Occupational Safety and Health report
that documented employer’s failure to follow safety regulations when deciding
compensation case).
                                           -17-                                       7624
finding that Adams’s intoxication did not proximately cause his injury.
V.    CONCLUSION
             We AFFIRM the Commission’s decision.




                                          -18-                            7624